The plaintiffs in the Court below might have had this judgment amended there, on motion, even after a transcript of the record had been transmitted to this Court, They could then have alleged a diminution, had a transcript of the amended record brought up by a writ of certiorari, and have thus prevented a reversal of- the judgment. Short v. Coffin, 5 Burr. 2730. And the mistake, being in the form of the judgment, might have been amended at a term subsequent to that in which tho judgment was rendered. Per Heath, J. in Burroughs v. Stevens, 5 Taunt. 554. Vide also Usher v. Dansey, 4 Maule Selw. 94. — Richardson v. Mellish, 3 Bing. 334. — Lambert v. Blackman, ante., p. 69, and note 2. — Fite v. Doe, ante, p. 127, 132.